USDC IN/ND case 2:17-cv-00353-TLS-APR document 35 filed 11/26/18 page 1 of 1


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


 KIMBERLY RABON,

 Plaintiff,                                         Case No.: 2:17-cv-00353-RL-APR

 v.                                                 Honorable Judge Rudy Lozano

 BLUESTEM BRANDS, INC. d/b/a
 FINGERHUT,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, Kimberly

Rabon and the Defendant Bluestem Brand, Inc. d/b/a Fingerhut, through their respective counsel that

the above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.


Dated: November 26, 2018                       Respectfully Submitted,

KIMBERLY RABON                                 BLUESTEM BRANDS, INC. D/B/A FINGERHUT


/s/ Mohammed O. Badwan                         /s/ Ryan G. Milligan (with consent)
Mohammed O. Badwan                             Ryan G. Milligan
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, LTD.                       Faegre, Baker, Daniels, LLP
2500 S. Highland Ave., Ste. 200                311 S. Wacker Drive, Suite 4300
Lombard, Illinois 60148                        Chicago, IL 60606
Phone: (630) 575-8181                          Phone: (312) 212-6500
mbadwan@sulaimanlaw.com                        ryan.milligan@faegrebd.com
